UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1355


YAN ZHENG,

                  Petitioner,

             v.

MICHAEL B. MUKASEY, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     December 8, 2008               Decided:   December 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Zhang, ZHANG & ASSOCIATES, P.C., New York, New York, for
Petitioner. Gregory G. Katsas, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Rebecca Hoffberg,
OFFICE   OF  IMMIGRATION  LITIGATION,  Washington,  D.C.,  for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Yan Zheng, a native and citizen of China, petitions

for    review     of     an    order    of   the    Board     of    Immigration       Appeals

affirming the Immigration Judge’s denial of her applications for

relief from removal.

                Zheng    first     challenges        the    determination        that     she

failed to establish eligibility for asylum.                          To obtain reversal

of    a   determination         denying      eligibility       for    relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”               INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).         We have reviewed the evidence of record and conclude

that Zheng fails to show that the evidence compels a contrary

result.         Having failed to qualify for asylum, Zheng cannot meet

the more stringent standard for withholding of removal.                               Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).                Finally, we uphold the finding below

that Zheng failed to demonstrate that it is more likely than not

that      she    would    be    tortured     if     removed    to    China.      8     C.F.R.

§ 1208.16(c)(2) (2008).

                Accordingly,       we   deny       the   petition     for     review.      We

dispense        with     oral     argument        because     the     facts     and     legal




                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3